Case 1:18-cr-20685-KMW Document 330 Entered on FLSD Docket 03/10/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 18-CR-20685-WILLIAMS

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO HERNANDEZ FRIERI,

          Defendant.
                                               /


        UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO CONTINUE
                          MARCH 25, 2021 SENTENCING

          The United States of America, by and through the undersigned Assistant United States

  Attorney and Trial Attorney, respectfully objects to Defendant GUSTAVO HERNANDEZ

  FRIERI’s (“HERNANDEZ”) Motion to Continue March 25, 2021 Sentencing. In support thereof,

  the United States of America states the following:

          1.     On August 16, 2018, a federal grand jury indicted Defendant GUSTAVO

  HERNANDEZ FRIERI with one count of conspiracy to commit money laundering in Count 1,

  several substantive counts of money laundering, and one count of interstate and foreign travel in

  aid of racketeering. [DE 19.]

          2.     On May 3, 2019, after his arrest in Italy and extradition proceedings,

  HERNANDEZ made his initial appearance in federal court in this criminal case. [DE 95.]

          3.     On November 26, 2019, HERNANDEZ pleaded guilty to Count 1 of the

  Indictment. [DE 162.] On that same date, HERNANDEZ’s sentencing was set for March 20,

  2020. Id.

          4.     Since his initial appearance, HERNANDEZ has moved, unopposed, to continue his

  sentencing several times. [DE 183, 185, 188, 196, 206, 276.]
Case 1:18-cr-20685-KMW Document 330 Entered on FLSD Docket 03/10/2021 Page 2 of 4




          5.     The Court has granted those motions, and HERNANDEZ is now scheduled for

  sentencing on March 25, 2021, which is more than a year after it was originally scheduled. [DE

  185, 189, 197, 208, 249, 281.]

          6.     Ahead of scheduling the current sentencing date, on January 11, 2021, the Court

  held a telephone status conference to discuss HERNANDEZ’s prior motion to continue the

  sentencing hearing. [DE 281.] The Court stated that HERNANDEZ could have an in-person

  sentencing, but that if he wanted people to testify on his behalf, due to the COVID-19 pandemic,

  he should inquire if there were ways for them to speak to the Court on HERNANDEZ’s behalf via

  video, telephone or letter. In addition, with HERNANDEZ’s agreement, the United States also

  asked for the opportunity to take relevant witness testimony as to the financial status of

  HERNANDEZ and the Court allowed the United States to do so. At the conclusion of the

  telephonic status conference, the Court set HERNANDEZ’s sentencing for March 25, 2021, and

  required the parties to file a status report as to the taking of testimony on the financial matters. [DE

  281.]

          7.     On February 8 and 18, 2021, testimony from three witnesses was taken before

  Magistrate Judge Edwin G. Torres as to HERNANDEZ’s financial matters. [DE 295 and 305.] A

  status report was also filed by the parties. [DE 302.]

          8.     The United States submits that the HERNANDEZ posits no good cause to continue

  sentencing for a seventh time and respectfully submits that the Court should impose sentence

  without any further unnecessary delay. See Fed. R. Crim. P. 32 (b). While willing to continue to

  communicate with counsel for HERNANDEZ prior to sentencing as to the United States’ ultimate

  recommendation, the United States believes that she has enough information and the documents

  necessary to proceed and provide a well-informed sentencing recommendation to the Court.



                                                     2
Case 1:18-cr-20685-KMW Document 330 Entered on FLSD Docket 03/10/2021 Page 3 of 4




         9.      The United States notes, as the Court has earlier, that this is not a COVID-19 case,

  in that it did not originate during the pandemic. And while the initial sentencing date was set in

  the early stages of the pandemic, the current sentencing date is almost a year after that date,

  precautions can and will be made for a safe, in-person sentencing, the Court is well-accustomed to

  incorporating video technology, including Zoom, into its hearings, and COVID-19 vaccines are

  being distributed across the world.

         10.     HERNANDEZ requests the continuance for more time to obtain documents

  requested by the United States, but such documents are not necessary to proceed with sentencing.

  HERNANDEZ fails to note that the United States asked for documentation to substantiate

  HERNANDEZ’s claims that certain assets belong to others. While documentation has been

  promised for months, HERNANDEZ has not produced documents since the first of week of

  January 2021. Instead, the United States has had to issue hearing subpoenas to obtain relevant

  documentation and sees no reason to delay sentencing for HERNANDEZ to seek out additional

  documents that are not in his custody.

         11.     HERNANDEZ also requests the continuance in order to object to the recent Report

  & Recommendation (“R&R”) issued by Magistrate Judge Torres regarding third-party claims to

  forfeited property.   [D.E. 316.]     However, that R&R was issued in third-party ancillary

  proceedings, so HERNANDEZ lacks standing to object to the R&R, and the United States is

  perplexed as to why sentencing should be continued to allow him to do so. Furthermore, objections

  are due on March 16, 2021, ahead of his scheduled sentencing. [DE 320.]

         12.     Finally, HERNANDEZ requests the continuance due to the fact that the United

  States “seems to be arguing” that he may have violated his bond. HERNANDEZ fails to state that

  the United States made HERNANDEZ aware of his potential bond violation in or around



                                                  3
Case 1:18-cr-20685-KMW Document 330 Entered on FLSD Docket 03/10/2021 Page 4 of 4




  August/September 2020, and raised the issue in a prior filings last fall [see, e.g., DE 238, at 7-8;

  DE 247, at 9]. So, requesting more time to address this potential violation is unnecessary.

         WHEREFORE, for the reasons stated above, the United States opposes HERNANDEZ’s

  Motion to Continue March 25, 2021 Sentencing.

                                                Respectfully submitted,


                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By:     /s/ Kurt K. Lunkenheimer
                                                KURT K. LUNKENHEIMER
                                                Assistant United States Attorney
                                                Court ID No. A5501535
                                                U.S. Attorney’s Office - SDFL
                                                99 N.E. 4th Street, Suite 600
                                                Miami, FL 33132-2111
                                                Telephone: (305) 961-9008
                                                Facsimile: (305) 536-4699
                                                Email: Kurt.Lunkenheimer@usdoj.gov

                                                DANIEL KAHN
                                                ACTING CHIEF, FRAUD SECTION

                                        By:     /s/ Paul A. Hayden
                                                Paul A. Hayden
                                                Trial Attorney
                                                Department of Justice
                                                1400 New York Ave., N.W.
                                                Washington, D.C. 20530
                                                Tel. (202) 353-9370
                                                paul.hayden2@usdoj.gov




                                                   4
